t c summary opinion united_states tax_court corinne n ortega petitioner v commissioner of internal revenue respondent docket no 6092-08s filed date corinne n ortega pro_se michael medina for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner is entitled to deduct on schedule a itemized_deductions educational expenses of dollar_figure under sec_162 we hold that she is not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits when the petition was filed petitioner resided in the state of new york after graduating from college with a bachelor’s degree in psychology petitioner earned a master’s degree in clinical psychology from the university of nebraska in from date until date petitioner worked for the state of nebraska department of corrections corrections as a mental health practitioner ii mhp ii to qualify for this position petitioner was required to be licensed as a mental health practitioner2 under neb rev stat ann sec mental health practitioner was the name of the license held by petitioner as well as the title of the position she held at corrections lexisnexis hold a master’s degree and have big_number hours of postdegree supervised counseling experience in addition to being licensed as a mental health practitioner petitioner was also certified as a psychological assistant as an mhp ii petitioner provided mental health services for individuals families and or groups under the supervision of a licensed psychologist petitioner’s primary job responsibilities included individual and group therapy with inmates intake screening of new inmates suicide risk assessment provision of acute mental health care mental health conditions screening and some staff training in addition as a psychological assistant petitioner was authorized to but did not in fact in her position as an mhp ii perform psychological testing at the master’s level under the supervision of a psychologist while working for corrections petitioner enrolled in and completed course work at the university of nebraska leading to a doctoral degree in psychology a final requirement for the doctoral degree was completion of a 1-year internship petitioner’s internship required her to relocate to attend a program with the u s department of justice federal bureau of prisons bop at the federal medical center in devens neb rev stat ann sec in effect for is now neb rev stat ann sec lexisnexis there is no substantive change see neb law sec_463 subsequent references to neb rev stat ann are to the current lexisnexis edition massachusetts although petitioner actually completed the internship in massachusetts she was enrolled in a course called internship at the university of nebraska petitioner terminated her employment with corrections in date in order to begin the internship with bop in date petitioner completed the internship in early date the internship was a supervised program of study with the stated objective of preparing interns for entry-level service as practicing clinical or counseling psychologists after completing the internship and graduating with a doctoral degree petitioner became licensed in new york as a psychologist had petitioner returned to nebraska she would have been eligible to be licensed there as a psychologist without the doctoral degree petitioner could not have been licensed in new york in the field of mental health as new york did not then permit an individual to practice in that field with only a master’s degree petitioner started employment as a staff psychologist with the bop in new york at the end of the minimum education required for a staff psychologist with the bop was a doctoral degree in clinical psychology or a closely related field as a staff psychologist petitioner was charged with making professional decisions concerning the diagnosis and treatment of inmates under her care with consultative supervision from the chief of psychology services petitioner’s primary job responsibilities included individual and group therapy with inmates intake screening of new inmates suicide risk assessments acute mental health issues screening psychiatric referrals and crisis intervention in addition petitioner administered and interpreted various psychological tests as indicated in the job description a staff psychologist could also be tasked to supervise the work of graduate-level psychologist trainees practicum and intern students and paraprofessional counselors furthermore a staff psychologist could assume the responsibilities of the chief psychologist in his or her absence discussion4 sec_162 generally allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business expenditures made by an individual for education are deductible as ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in her employment or other trade_or_business sec_1_162-5 income_tax regs however the general_rule under sec_1_162-5 income_tax regs does not apply if the expenditures fall within either of two specified categories i e they are nondeductible we decide this case without regard to the burden_of_proof expenditures if they are incurred to meet the minimum education requirements for qualification in a taxpayer’s trade_or_business or they qualify the taxpayer for a new trade_or_business see 78_tc_550 sec_1_162-5 income_tax regs respondent argues that the educational expenses_incurred by petitioner qualified her for a new trade_or_business and therefore are nondeductible petitioner contends that the educational expenses are deductible because she worked in the field of psychology both before and after the educational expenses were incurred on balance the facts favor the government and for that reason we hold for respondent an individual who through education improves her skills in an existing trade_or_business may also become qualified for a new trade_or_business thompson v commissioner tcmemo_2007_ if the education in question qualifies the taxpayer to perform tasks and activities significantly different from those she could perform before the education then the education is deemed to qualify the taxpayer for a new trade_or_business robinson v commissioner supra pincite citing 73_tc_723 70_tc_1067 affd without published opinion 607_f2d_995 2d cir 62_tc_270 and 52_tc_1106 affd 443_f2d_29 9th cir the mere capacity to engage in a new trade_or_business is sufficient to disqualify the expenses for the deduction see weiszmann v commissioner supra pincite although the duties of an mhp ii and a staff psychologist overlapped the mhp ii position was a subordinate position under the supervision of a psychologist such as a staff psychologist as an mhp ii petitioner provided mental health services under supervision to inmates the psychological assistant certification permitted petitioner to perform psychological testing only under the supervision of a psychologist conversely as a staff psychologist petitioner provided mental health services to inmates with only consultative supervision from the chief of psychology services a staff psychologist could also supervise master’s-level psychologist trainees interns and paraprofessional counselors consequently petitioner could supervise others in positions comparable to the position she held at corrections and as an intern moreover the staff psychologist could function as the acting chief psychologist when that person was absent from the institution thus as a staff psychologist petitioner was a peer of the chief psychologist not a subordinate as in her corrections position and internship this court has disallowed the educational_expense_deduction in cases where the taxpayer was in the same general field both before and after the educational expenses were incurred and the education qualified the taxpayer for a new trade_or_business in that same general field e g robinson v commissioner supra pincite licensed practical nurse and registered nurse 77_tc_876 real_estate agent and real_estate broker glenn v commissioner supra pincite licensed public accountant and certified_public_accountant antzoulatos v commissioner tcmemo_1975_327 intern pharmacist and registered pharmacist the basis for these determinations was informed by applicable state law provisions under nebraska state law the minimum educational requirement to be licensed as a mental health practitioner was a master’s degree neb rev stat ann sec however to be licensed as a psychologist an applicant was required to possess a doctoral degree neb rev stat ann sec mental health practice includes the provision of treatment assessment psychotherapy counseling or equivalent activities but specifically excludes the practice of psychology diagnosis of major mental illness or disorder without consultation with a qualified physician or a licensed psychologist measuring personality or intelligence for the purpose of diagnosis or treatment planning and using psychotherapy to treat the psychological aspects of physical illness neb rev stat ann sec the practice of psychology specifically includes psychological testing and the evaluation or assessment of personal characteristics such as intelligence and personality diagnosis and treatment of mental and emotional disorders and the psychological aspects of physical illness and supervision of qualified individuals performing such services neb rev stat ann sec similarly new york state law requires inter alia a doctoral degree in psychology to qualify for a license as a psychologist n y educ law sec_7603 mckinney the practice of psychology includes psychological testing and counseling and diagnosis and treatment of mental illness and disorders including the psychological aspects of physical illness id sec 7601-a mckinney supp until date there was no equivalent to the nebraska mental health practitioner classification in new york see id sec beginning in date to be licensed as a mental health counselor in new york an applicant must have attained at least a master’s degree id therefore at the time petitioner enrolled in the internship in date she was only qualified to provide services as a mental health practitioner in nebraska and not in new york following the internship she possessed the requisite education necessary to apply for a license as a psychologist in both new york and nebraska consequently state law provisions precluded petitioner from practicing psychology until she completed her doctoral degree indeed the self-proclaimed goal of the internship program was to prepare interns for entry-level service as practicing psychologists even though petitioner was in the field of psychology before and after the internship the doctorate fulfilled the statutory requirements for licensing as a psychologist in both new york and nebraska met the minimum qualifications for staff psychologist and qualified her to perform tasks and activities significantly different from those she could perform before the education thus petitioner’s education qualified her for a new trade_or_business as a result petitioner is not entitled to deduct the educational expenses under sec_162 conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude they are unpersuasive to reflect the foregoing decision will be entered for respondent
